IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE: ASBESTOS LITIGATION,              §
                                         §    No. 98, 2019
FORD MOTOR COMPANY,                      §
                                         §    Court Below: Superior Court
       Defendant Below,                  §    of the State of Delaware
       Appellant,                        §
                                         §    C.A. No. N14C-08-164
       v.                                §
                                         §
PAULA KNECHT, Individually, and          §
as Independent Executrix of the estate   §
of LARRY W. KNECHT, deceased,            §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: September 18, 2019
                           Decided: December 2, 2019

Before VALIHURA, VAUGHN and TRAYNOR, Justices.

Christian J. Singewald, Esquire, and Rochelle L. Gumapac, Esquire, White and
Williams, LLP, Wilmington, Delaware, Jessica L. Ellsworth, Esquire (Argued),
Hogan Lovells US LLP, Washington, D.C., for Appellant Ford Motor Company.

Adam Balick, Esquire and Patrick J. Smith, Esquire, Balick & Balick, LLP, and
Bartholomew J. Dalton, Esquire (Argued), Ipek K. Medford, Esquire, Andrew C.
Dalton, Esquire, and Michael C. Dalton, Esquire, Dalton & Associates, P.A.,
Wilmington, Delaware, for Appellee Paula Knecht.

Upon Appeal from the Superior Court: AFFIRMED in Part, REVERSED in
Part, and REMANDED.




VAUGHN, Justice:
                  I. FACTS AND PROCEDURAL HISTORY

      The plaintiff below, appellee, is Paula Knecht, individually and as executrix

of the estate of her late husband, Larry W. Knecht. During his lifetime, Mr. Knecht

developed mesothelioma from exposure to asbestos. Mr. and Mrs. Knecht brought

suit in the Superior Court against 18 defendants seeking damages for Mr. Knecht’s

injury and Mrs. Knecht’s loss of consortium. The primary claim asserted was that

the defendants failed to warn Mr. Knecht of the dangers of asbestos. While the case

was awaiting trial, Mr. Knecht passed away. When the trial date arrived, there was

only one remaining defendant, the appellant, Ford Motor Company. A jury trial

commenced on May 13, 2018. The jury was provided with a verdict sheet which

asked a number of questions.       One question asked was “What amount of

compensatory damages do you award Plaintiff[.]” The jury answered this question

with $40,625,000. The jury was also asked to compare the negligence of 20 parties,

including Mr. Knecht. It assigned to Ford a 20% share of the total negligence. The

trial judge then applied 20% to $40,625,000 and arrived at a compensatory damages

award against Ford of $8,125,000. The jury also awarded the plaintiff $1,000,000

in punitive damages.

       After the jury returned its verdict, Ford filed two motions. One was a

renewed motion for judgment as a matter of law under Superior Court Rule 50(b)




                                        2
or, in the alternative, a new trial. The other was a motion for a new trial, or, in the

alternative, remittitur. In a written decision the trial judge denied both motions.

         On appeal, Ford sets forth three claims. The first is that the Superior Court

erred by not granting Ford judgment as a matter of law on the ground that the

plaintiff failed to prove that Mr. Knecht’s injury was caused by Ford’s failure to

warn of the dangers of asbestos. The second is that the Superior Court erred by not

granting a new trial on the ground that the jury rendered an irreconcilably

inconsistent verdict. We have decided that the Superior Court’s rulings against Ford

on those two claims are correct and should be affirmed for the reasons assigned by

the trial judge in his post-trial opinion dated January 31, 2019. The third claim is

that the Superior Court erred by not granting a new trial or remittitur on the ground

that the compensatory damages verdict is excessive. 1 We have concluded that

Ford’s third claim has merit and that remand to the Superior Court for further

consideration of Ford’s motion for a new trial, or, in the alternative, remittitur, is

necessary.

         The relevant portion of the trial judge’s ruling on Ford’s motion for a new

trial, or, in the alternative, remittitur, on the ground of an excessive verdict, reads as

follows:

                 Ford would have the Court join it in focusing on the large
                 $40.625 [million] figure in considering whether the

1   The motion did not challenge the punitive damages award as excessive.

                                                 3
                 verdict was excessive in comparison with other
                 compensatory damage awards it brings to the Court’s
                 attention. But, it is not clear why the higher figure is the
                 correct one for the Court to consider, or just how
                 comparable the cases Ford cites are to this case. It is also
                 not clear how the jury arrived at its calculations. Did it
                 start by determining that $8.125 million was the
                 appropriate amount of damages Ford ought to pay, and
                 then calculate that because Ford was 20% negligent, the
                 total compensatory damages award should be $40.625
                 million? Or, the other way around? In the end, the Court
                 finds that it does not matter. No one is required to pay
                 $40.625 million and Ford is responsible for the
                 considerably smaller amount of $8.125 million.
                 Therefore, the Court will consider the actual amount for
                 which Ford was determined to be responsible in assessing
                 whether remittitur is appropriate. 2

       The trial judge decided that an award of $8,125,000 did not justify a new trial

or remittitur.

                                      II. DISCUSSION

       This Court reviews the Superior Court’s denial of a motion for a new trial or

for abuse of discretion. 3 We similarly review for abuse of discretion the Superior

Court’s denial of a motion for remittitur.4

       The rule for determining whether a jury’s verdict is excessive is a familiar

one.

                 A verdict will not be disturbed as excessive unless it is so
                 clear as to indicate that it was the result of passion,
2
  In re Asbestos Litig., 2019 WL 413660, at *12 (Del. Super. Jan. 31, 2019) (citations omitted).
3
  Med. Ctr. of Del., Inc. v. Lougheed, 661 A.2d 1055, 1060 (Del. 1995) (citing Eustice v. Rupert,
460 A.2d 507, 510 (Del. 1983)).
4
  Id. at 1061 (citing Strauss v. Biggs, 525 A.2d 992, 996-97 (Del. 1987)).

                                                4
                 prejudice, partiality or corruption; or that it was manifestly
                 the result of disregard of the evidence or applicable rules
                 of law. Otherwise stated: A verdict should not be set aside
                 unless it is so grossly excessive as to shock the Court’s
                 conscience and sense of justice; and unless the injustice of
                 allowing the verdict to stand is clear.5

          It is clear from the verdict sheet that the jury decided that the plaintiff’s

compensatory damages were $40,625,000. The rule just stated should have been

applied against the jury’s compensatory damages verdict, not Ford’s lesser share of

those damages based on its percentage of fault. A tortfeasor’s percentage of fault is

not relevant in deciding whether a verdict is excessive. The inquiry must focus on

the amount of the plaintiff’s damages as determined by the jury. At least two cases

in this jurisdiction illustrate the correct approach to analyzing a claim that a verdict

is excessive where a defendant’s liability for damages is less than the total damages

based on its percentage of fault.

          In Broderick v. Wal-Mart Stores, Inc., a personal injury case, the jury awarded

plaintiff Cyril Broderick $250,000 in damages.6 It awarded his wife, Comfort

Broderick, $75,000 for loss of consortium. The jury also found that Wal-Mart and

plaintiff Cyril Broderick were each 50% negligent. The trial judge, accordingly,

reduced each plaintiff’s award by 50%, leaving Cyril Broderick with an award of

$125,000 and Comfort Broderick with an award of $37,500. Wal-Mart filed a post-


5
    Storey v. Castner, 314 A.2d 187, 193 (Del. 1973) (citations omitted).
6
    2002 WL 388117, at *1 (Del. Super. Feb. 27, 2002).

                                                  5
trial motion for a new trial or remitter, claiming that the jury’s compensatory

damages verdicts were excessive. In deciding the motion, the trial judge properly

focused on the amounts of the jury’s compensatory damages verdicts, not the

reduced amounts reflecting Wal-Mart’s percentage of fault. In the case of Cyril

Broderick, the trial judge found that “the amount of the jury’s verdict” was not

excessive and denied the motion as to him. 7 In the case of Comfort Broderick, the

trial judge found that “an award of $75,000 was grossly disproportionate to the

amount of loss.”8 It reduced the damages verdict from $75,000 to $20,000. It then

reduced $20,000 by Wal-Mart’s percentage of fault, leaving a judgment for Ms.

Broderick of $10,000.

       Moffitt v. Carroll was a personal injury case tried before the Superior Court

without a jury and later appealed to this Court.9 The trial judge concluded that the

plaintiff had suffered damages in the total amount of $80,000. It also found that the

plaintiff was 20% negligent. Accordingly, it awarded the plaintiff 80% of $80,000,

or $64,000. The defendant filed a motion for a new trial, claiming that the damages

assessed by the trial judge were excessive. In deciding the motion, the trial judge

focused on the total amount of damages of $80,000, not the reduced sum of $64,000.

The trial judge denied the motion for a new trial but decided that the appropriate


7
  Id. at *2.
8
  Id.
9
  640 A.2d 169 (Del. 1994).

                                         6
amount of damages was $70,000, not $80,000. It then reduced $70,000 by 20%,

leaving the plaintiff with an award of $56,000. On appeal, we affirmed in relevant

part, finding that the trial court did not abuse its discretion in reducing the damages

award.10

       The same approach should have been taken in this case. The Superior Court

should have decided whether the jury’s compensatory damages verdict of

$40,625,000 was excessive. Its decision to focus on Ford’s reduced share of

damages of $8,125,000 was error. Therefore, the case must be remanded to the

Superior Court so it can decide whether the jury’s compensatory damages verdict of

$40,625,000 warrants a new trial or remittitur.

       For the foregoing reasons, the judgment of the Superior Court is affirmed in

part and reversed in part, and the case is remanded to the Superior Court for further

proceedings consistent with this opinion.




10
   Id. at 176. On appeal, we affirmed in part, reversed in part, and remanded the case to the
Superior Court. The portion that we reversed and remanded pertained to the date from which
interest would accrue. Id. at 178. That issue is not relevant to this appeal.

                                               7